Citation Nr: 0839801	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for meningitis.

2. Entitlement to service connection for a chronic cough.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The veteran had active service from September 1985 to 
September 1989; February 2003 to January 2004; and June 2004 
to August 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The issue of service connection for an enlarged 
prostate was withdrawn by July 2007 correspondence and is no 
longer before the Board. 38 C.F.R. § 20.204. The issue of 
service connection for a disorder characterized as dizziness 
was granted by way of a January 2008 RO decision. Review of 
the veteran's claims folder does not reveal that a notice of 
disagreement has been filed relative to the rating or 
effective date assigned by the January 2008 decision, and 
those matters are not before the Board.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The veteran was afforded an August 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. The transcript of 
the hearing is associated with the record. 

A VA examination report, dated December 2006, indicates that 
the veteran has a reflux laryngitis disorder that may have 
been aggravated during active service in Iraq. Therefore, a 
claim for service connection for a reflux laryngitis disorder 
is REFERRED to the RO. 


FINDINGS OF FACT

1. The veteran does not currently have meningitis and did not 
have meningitis at anytime during the pendency of the appeal.  

2. The veteran's chronic cough is a symptom of reflux 
laryngitis disorder.




CONCLUSIONS OF LAW

1. The criteria for service connection for meningitis are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

2. The criteria for service connection for a chronic cough 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2006. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Of note, 38 C.F.R. § 3.159 has been revised in part 
recently. These revisions are effective as of May 30, 2008.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The letter also provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded a VA 
examination in connection with his claims. The veteran and 
his representative have not made the RO or the Board aware of 
any outstanding evidence that needs to be obtained in order 
to fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Analyses

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
However, the requirement of a "current disability" is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to (VA's) adjudication of the claim." McClain v. Nicholson, 
21 Vet. App. 319 at 321 (2007). If a claimant is diagnosed 
with a disability, and the severity of that disorder lessens 
so that it no longer impairs the claimant, a grant of service 
connection may be nonetheless appropriate if it is otherwise 
found to be linked by competent evidence or applicable 
presumption to some incident of military service. The 
question of its severity is one of rating, not of service 
connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, 
each having a distinct meaning as specified by Congress). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Meningitis

The veteran contends that his meningitis is related to active 
service. The medical evidence does not show that the veteran 
currently has meningitis or has had meningitis during the 
pendency of his appeal, and the claim will be denied. 

Service medical records, dated September 1988, reflect that 
the veteran complained of fever, chills, nausea, vomiting, 
and ear pain over a course of three days. The veteran was 
hospitalized due to his symptoms and treated with 
antibiotics. The examiner diagnosed viral syndrome, which 
resolved by the veteran's discharge from the hospital.  

Private medical records, dated August 1995, reflect that the 
veteran complained of headache, fever, and malaise. After 
examining the veteran, the physician diagnosed probable 
enteroviral meningitis with enteroviral syndrome. He also 
noted that bacterial meningitis remains a possibility, 
especially since the veteran has a previous history of 
unexplained meningitis. 

There are no other medical records indicating treatment for 
meningitis. The record does not establish the following: the 
veteran having meningitis at present; at any time during the 
pendency of his appeal; or any current disability related to 
past meningitis episodes. It is well-settled that the law 
limits entitlement for service-related diseases and injuries 
to cases where the underlying in-service incident has 
resulted in a disability - the first prong of a successful 
claim of service connection. In the absence of proof of a 
present disability, there is no valid claim presented. See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). By "disability" is meant 
"an impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). Since the competent medical evidence of 
record does not reflect a current meningitis diagnosis or 
residual disability from any meningitis episode, the claim 
must be denied. 

Chronic Cough

The veteran contends that his chronic cough is related to 
smoke and powder exposure from an explosion during active 
service in Iraq. The medical evidence indicates that his 
chronic cough is related to reflux laryngitis disorder, 
rather than air exposure during active service in Iraq. The 
claim will be denied. 

At the August 2008 Travel Board hearing, the veteran reported 
that he developed a chronic cough during his initial 
deployment to Iraq. During both tours in Iraq, the veteran 
reported being exposed to smoke and an incident where an 
improvised explosive device released fine powder or residue 
that he inhaled. The veteran noted that his chronic reflux 
medication treated his chronic reflux disorder, but did not 
alleviate his chronic cough.  

VA treatment notes, dated December 2006, reflect that the 
veteran complained of a chronic cough. He also affirmed 
having frequent heartburn. 

The veteran underwent a December 2006 VA examination for his 
chronic cough. At the examination, the veteran reported being 
exposed to large amounts of dust during his tours in Iraq. 
Currently, he affirmed experiencing frequent throat clearing, 
globus sensation, and a sensation that something is on his 
vocal cords. The examiner performed a flexible laryngoscopy. 
He did not find the veteran to have any masses or lesions of 
his vocal cords or throughout the glottis. However, he found 
generalized glottic edema and a mild amount of erythema on 
both vocals cords. The examiner diagnosed reflux laryngitis. 

In short, the examiner opined that the chronic cough was a 
symptom of reflux laryngitis, and that reflux laryngitis was 
likely aggravated during the veteran's service in Iraq. 
Specifically, he stated that the chronic cough is a result of 
reflux laryngitis, instead of any hazardous air exposure 
during active service in Iraq. However, he also noted that it 
is likely the reflux disorder was aggravated due to stress in 
while serving in Iraq. 

The medical evidence does not show that the veteran's chronic 
cough is etiologically related to his active service in Iraq, 
nor any other incident of active service. However, the 
competent medical evidence indicates that his chronic cough 
results from a reflux disorder, rather than inhaling dust or 
particles. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 
Although the veteran believes his cough is directly related 
to inhaling dust or powder during Iraq, he is not competent 
to offer an opinion that requires specialized training, such 
as the diagnosis or etiology of a medical disorder. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). Without competent 
medical evidence linking the veteran's chronic cough directly 
to an incident of active service, the claim is denied. 
However, since the competent medical evidence indicates 
chronic cough is a symptom of reflux laryngitis disorder, the 
Board will refer a claim of service connection for reflux 
laryngitis disorder to the RO.


ORDER

Service connection for meningitis is denied.

Service connection for chronic cough is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


